Undercofler, Presiding Justice.
This land line dispute arose when the defendant, W. E. Campbell, put up a new fence between his property and that of the plaintiffs, R. H. and Lucille Savage. Claiming the fence was on their property, they sought an injunction *579against Campbell, who counterclaimed based on color of title and adverse possession. The jury found in favor of the Savages and Campbell appeals. We affirm.
Argued July 13, 1976
Decided September 7, 1976
Rehearing denied September 27, 1976.
Robert E. Andrews, for appellant.
Oliver & Walters, Perry S. Oliver, James M. Walters, for appellees.
The land line is on or near a creek. Campbell put up an original fence in 1946 or 1947 before the Savages bought the neighboring land, and placed it on the far side of the creek so that his cattle could water. The evidence is in conflict as to whether the location of the fence was on the property line or was placed there adverse to, or with the permission of, the Savages’ predecessor in title. The new fence, built in the last two or three years, is in some places seventy five feet further across the creek on the Savage side than the original fence.
Under these facts, the jury was authorized to find for the Savages, and the charge on permissive possession was warranted. We find no error.

Judgment affirmed.


All the Justices concur.